15/910,194
First Named Inventor
McBrearty
Title
ESTIMATION OF ENERGY LOSSES DUE TO PARTIAL EQUIPMENT FAILURE FOR PHOTOVOLTAIC SYSTEMS FROM MEASURED AND MODELED INPUTS
File Location
15910194 McBrearty


DETAILED ACTION
(Notice of Allowance)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a provisional application PRO 62/473,519 03/20/2017 under 35 U.S.C. § 119(e) is acknowledged.  The provisional application was filed on 3/20/2017, within 1 year of the effective filing date of the present application (3/2/2018).
Applicant’s claim for the benefit of the filing date of a co-pending application from which this application is a CIP of 13/729,066 12/28/2012 ABN is acknowledged. 
Denial of Priority to the Parent Application regarding Claims 1-6 and 11-22.
120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application. See, e.g., In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972). MPEP 211.05(B).

For instance, in Independent Claim 1, at least those portions of the claim indicated in underlined and regular font appear unsupported in the Parent Application, but supported in the Provisional Application:
A computer processor implemented method of quantifying the energy losses of a photovoltaic system due to partial equipment failure, said method comprising the steps of: inputting into a computer processor modeled power and energy time series data for a photovoltaic system, wherein the modeled power energy time series data includes a set of series of a timestamp, a modeled power and a modeled energy; inputting into a computer processor measured power and energy time series data for the photovoltaic system, wherein the measured power and energy time series data includes a set of actual data readings having a power and energy reading with an associated measured time series data timestamp; merging by the computer processor the modeled power and energy time series data with the measured power and energy time series data to determine and to provide a performance ratio time series; determining in a computer processor a normalized daily effective system capacity time series by calculating the daily maximum of the performance ratio times series with outliers removed to provide a normalized daily effective system capacity time series; determining in a computer processor a set of differentials between consecutive daily data points in the normalized daily effective system capacity time series; applying an anomaly filter to the set of differentials between consecutive daily data points in the normalized daily effective system capacity time series to identify days on which the capacity of the system is likely to have changed; partitioning the normalized daily effective system capacity time series and then calculating measures of central tendency for the resulting partitions to generate a piecewise constant time series that describes the normalized daily effective system size; and modulating the modeled power energy time series data by the inverse of the piecewise constant time series to provide an estimate of power and energy losses due to partial equipment failure.

Parent Application 13/729,066 12/28/2012 ABN was published on 7/3/2014 as US20140188410.  Since the publication of the Parent Application is more than one year before the filing date of the present Application 15/910147, it is available as prior under pre-AIA  35 USC 102(b) or post AIA  35 USC 102(a)(1) for those claims not granted the Parent Application’s priority date.

Information Disclosure Statement
Information Disclosure Statements filed on 8/16/2019, 4/30/2019, 6/26/2020, 11/17/2020 and 1/20/21 are acknowledged and their contents have been considered.
Drawings
The Drawing amendments dated 5/10/2021 are accepted as clarifying and entered.  The Examiner accepts the Applicant’s assertion that no new matter is added by way of the amendment to the Drawings.
Specification
The Specification amendments dated 5/10/2021 are accepted as clarifying and entered.  The Examiner accepts the Applicant’s assertion that no new matter is added by way of the amendment to the Specification.
Pending Claims
Claims 1-6 and 11-22 are pending for examination (the "Pending Claim(s)").  Claim 1 is independent.  
Claims 1, 3-5 and 11-17 are currently amended.  Claims 18-22 are new.  

Claim Objections
In view of the amendments to the claims, the Claim Objections to Claims 1-6 and 11-17 are withdrawn.
35 USC § 101

The Claim(s) have previously been rejected under 35 U.S.C. § 101 in view of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register vol. 84, No. 4. pp. 50-57 on January 7, 2019 (the “2019 Guidance”).  In view of the amendment to the claims, the Examiner has reconsidered these rejections.
Under the 2019 Guidance, Step 2A, Prong One, the Examiner makes the tentative finding (the “Tentative Exception”) that the claims arguably recite an abstract idea in group a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations.
However, under Step 2A, Prong Two of the 2019 Guidance, the Examiner finds that the Tentative Exception is integrated into a practical application.  Therefore, the Examiner’s tentative finding under Step 2A, Prong One is not dispositive, since the claim(s) are found eligible under 35 U.S.C. § 101 pursuant to Step 2A, Prong Two of the 2019 Guidance.
To illustrate the Examiner’s analysis under the 2019 Guidance, Step 2A, Prong Two, of representative independent claim 1, the portions indicated in bold font have been identified as either applicable to the analysis of Step 2A, Prong One, or recite elements otherwise relevant to Step 2B (if reached).  The Examiner finds a practical regular and underlined font, when those limitations are read together and considered as part of the claim as a whole:
1. (Currently Amended) A method of monitoring a photovoltaic system and quantifying energy losses due to partial equipment failure, comprising. inputting modeled power and energy time series data for a-the photovoltaic system into a computer processor, wherein the modeled power and energy time series data includes a set of a timestamp, a modeled power and a modeled energy; receiving measured power and energy time series data for the photovoltaic system, wherein the measured power and energy time series data includes a set of actual data readings having a power and energy reading with an associated measured time series data timestamp; inputting the measured power and energy time series data into a computer processor; merging by the computer processor the modeled power and energy time series data with the measured power and energy time series data to determine and to provide a performance ratio time series; determining in a computer processor a normalized daily effective system capacity time series by calculating a daily maximum of the performance ratio times series with outliers removed to provide a-the normalized daily effective system capacity time series; determining in a computer processor a set of differentials between consecutive daily data points in the normalized daily effective system capacity time series; applying an anomaly filter to the set of differentials between consecutive daily data points in the normalized daily effective system capacity time series to identify days on which a capacity of the photovoltaic system is likely to have changed; partitioning the normalized daily effective system capacity time series and then calculating measures of central tendency for the resulting partitions to generate a piecewise constant time series that describes a normalized daily effective system size; and modulating the modeled power and energy time series data by an inverse of the piecewise constant time series to provide an estimate of power and energy losses due to partial equipment failure.
The recitation of the claims incorporate the abstract mathematical concept into a specific practical application reasonably tied to improved monitoring of a photovoltaic system based upon modeled and measured values of that photovoltaic system.  As amended, the Examiner believes the claims integrate the abstract mathematical concept with the required elements pertaining to the photovoltaic system, which present a practical application under step 2A, prong 2 of the 2019 Guidance.  
Therefore, according to the 2019 Guidance, the pending claims are found eligible at Step 2A of the Alice/Mayo test and there is no need for further consideration under Step 2B.  This concludes the eligibility analysis.	

Comparison of Claims to the Prior Art

Claims 1-6 and 11-22 are not rejected over the prior art for the following reasons:  

Claims 1-6 and 11-22.

Independent Claim 1 is distinguished over the closest prior art because the closest prior art, Hoff (U.S. Pub. No. 9638831), fails to anticipate or render obvious:
partitioning the normalized daily effective system capacity time series and then calculating measures of central tendency for the resulting partitions to generate a piecewise constant time series that describes a normalized daily effective system size; and modulating the modeled power and energy time series data by an inverse of the piecewise constant time series to provide an estimate of power and energy losses due to partial equipment failure, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent Claims 2-6 and 11-22 are distinguished over the prior art of record by virtue of their dependence on Independent Claim 1.
Conclusion
Claim 1-6 and 11-22 are pending for examination in this Office Action and all have been allowed for the reasons set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752.  The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/MARK I CROHN/Examiner, Art Unit 2857                                                                                                                                                                                                        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863